*341ORDER
These consolidated matters were before this court pursuant to an order issued to the plaintiff to appear and show cause why the issues raised in these appeals should not be summarily resolved. In this case the plaintiff had appealed from the dismissal of one complaint and the entry of summary judgment on another complaint. After reviewing memoranda submitted by both parties and consideration of arguments of counsel, it is the conclusion of this court that Coppotelli’s appeals should be sustained.
The record indicates that defendant DeS-tefano, for whom process had been returned “non est inventus,” remains out of this court’s jurisdiction. DeStefano’s absence effectively tolls the applicable statute of limitations within our understanding of G.L.1956 (1989 Reenactment) § 27-7-2, which provides for remedies against an insurer. Accordingly, the plaintiffs appeal is sustained. The judgment appealed from is reversed and the record in the case is remanded to the Superior Court.